Citation Nr: 0917867	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  03-22 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether severance of the award of service connection for 
diabetes mellitus due to exposure to herbicides was proper.  

2.  Whether severance of the award of service connection for 
hypertension, as secondary to diabetes mellitus, was proper.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1968 to February 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

A temporary stay of appellate review was placed on this case 
due to the possibility that it could be affected by the 
decision issued by the U.S. Court of Appeals for Veterans 
Claims (CAVC) in Haas v. Nicholson, 20 Vet. App. 257 (2006).  
The stay affected claims for service connection based on 
herbicide exposure in which the only evidence of exposure was 
the receipt of the Vietnam Service Medal, or service on a 
vessel off the shore of Vietnam.  The U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) reversed the 
decision of the CAVC on May 8, 2008, in Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008).  The appellant in Haas filed a 
petition for a writ of certiorari to the U.S. Supreme Court, 
which was denied on January 21, 2009.  Thus, as the appeal in 
the Haas case has been resolved, the stay on all cases 
previously affected by Haas has been lifted, and this case is 
appropriate for appellate review by the Board.  See Haas v. 
Peake, 129 S.Ct. 1002 (2009).


FINDINGS OF FACT

1.  The evidence of record at the time of the January 2002 
and May 2003 rating decisions granting service connection for 
diabetes mellitus and hypertension did not contain any 
documentation showing that the Veteran had served in Vietnam, 
that he was otherwise exposed to herbicides during active 
service, or that there is a nexus between the current 
disabilities in issue, diabetes mellitus and hypertension, 
and herbicide exposure in service. 

2.  Neither diabetes mellitus nor hypertension was manifested 
in service or within one year after separation therefrom.

CONCLUSIONS OF LAW

1.  The criteria for restoration of service connection for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 
1116, 1155, 5103A, 5107(b), 5112(b)(6) (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.102, 3.105(d), 3.159, 3.307, 3.309 
(West 2008).  

2.  The criteria for restoration of service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 1110, 1116, 
1155, 5103A, 5107(b), 5112(b)(6) (West 2002 and Supp. 2008); 
38 C.F.R. §§ 3.102, 3.105(d), 3.159, 3.307, 3.309 (West 
2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

In a claim involving the severance of previously granted 
service connection, judicial caselaw indicates that VCAA 
notice is not required, because the issue presented involves 
a claim for review of a prior final RO decision on the basis 
of clear and unmistakable error (CUE).  See Parker v. 
Principi, 15 Vet. App. 407, 412 (2002).  A matter implicating 
CUE is fundamentally different from any other kind of action 
in the VA adjudicative process because it is not a claim per 
se, but is a collateral attack on a final decision.  Livesay 
v. Principi, 15 Vet. App. 165, 178-79 (2001).  The decision 
as to whether CUE has been committed must be based upon the 
evidence then of record at the time of the decision being 
challenged.  Id.  Moreover, the regulation governing 
severance of service connection, 38 C.F.R. § 3.105(d), 
contains its own specific notice provisions, as discussed 
below in this decision.




In any event, however, the Veteran had ample notice and 
assistance.  In November 2004, the RO sent him a letter 
informing him of its proposal to sever service connection for 
diabetes mellitus and hypertension, enclosing a September 
2004 rating decision explaining the basis for the proposed 
severance.  The letter informed him that he could submit 
additional evidence, and the types of evidence needed to show 
that VA should not sever service connection.  The Veteran was 
also informed he could request a hearing.  

Thus, even if the VCAA were applicable herein, the contents 
of the November 2004 letter satisfied the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  Further, any error in notice is 
non-prejudicial, as the Veteran has demonstrated actual 
knowledge of the evidence needed by the content of various 
statements, maps, and articles he submitted to the RO.  In 
addition, the September 2004 and July 2005 rating decisions, 
March 2006 SOC, and June 2006 SSOC explained the basis for 
the RO's action, and the SOC and SSOC provided him with 
additional 60-day periods to submit more evidence. 

Thus, it appears that all obtainable evidence identified by 
the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the appellant has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Accordingly, the claimant 
has not demonstrated any prejudicial or harmful error in VA's 
notice, and any presumption of error as to the first element 
of VCAA notice has been rebutted in this case.  See Sanders, 
supra.


The Board notes that the Veteran submitted several items of 
correspondence in May 2007, September 2007, and January 2009 
after certification of the appeal to the Board, and finds 
that no waiver of initial review of the submissions by the RO 
is necessary because the content of the submissions does not 
contain new evidence that has not previously been considered 
by the RO.  

In view of the foregoing, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The Court of Appeals for Veteran Claims has held 
that such remands are to be avoided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

II.  Severance of Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as diabetes mellitus and hypertension, 
become manifest to a degree of 10 percent or more within one 
year after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

In certain cases, service connection can be presumed if a 
veteran was exposed to a herbicide agent during active 
service.  Presumptive service connection is warranted for the 
following disorders: chloracne or other acneform disease 
consistent with chloracne; Type II diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma (other 
than ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. 
L. No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs 
(Secretary) entered into an agreement with the National 
Academy of Sciences (NAS) to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in Vietnam and various diseases 
suspected to be associated with such exposure.  The NAS was 
to determine, to the extent possible, whether there was a 
statistical association between the suspect disease and 
herbicide exposure, taking into account the strength of the 
scientific evidence and the appropriateness of the methods 
used to detect the association; the increased risk of disease 
among individuals exposed to herbicides during the service in 
the Republic of Vietnam during the Vietnam era; and whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease.  The NAS was required to submit reports of 
its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 
1991 and based on studies by the NAS, has determined that 
there is no positive association between exposure to 
herbicides and any condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); 
Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007). 

When a disease is first diagnosed after service but not 
within an applicable presumptive period, service connection 
may nevertheless be established by evidence demonstrating 
that disease was in fact incurred during service.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there 
is no presumptive service connection available, direct 
service connection can be established if the record contains 
competent medical evidence of a current disease process with 
a relationship to exposure to an herbicide agent while in 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; 
Combee at 1043-44.

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the final rating 
decision granting service connection was "clearly and 
unmistakably erroneous (the burden of proof being upon the 
Government)," and only after certain procedural safeguards 
have been met.  38 C.F.R. § 3.105(d); see also Daniels v. 
Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. 
App. 166 (1994).

Specifically, when severance of service connection is 
contemplated, a rating decision proposing severance will be 
prepared, setting forth all material facts and reasons.  The 
veteran will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  38 C.F.R. §§ 3.103(b)(2), 
3.105(d); see Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991).  The Court has held that section 3.105(d) places the 
same burden of proof on VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places upon a claimant 
seeking to have an unfavorable previous determination 
overturned.  See Baughman, supra.

Clear and unmistakable (CUE) is defined as "a very specific 
and rare kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993) (emphasis in original).

To support a conclusion that CUE was present under 38 C.F.R. 
§ 3.105(a) in a prior determination, a finding must be made 
that either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; the error must be 
incontrovertible and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and a determination that there was clear and 
unmistakable error must be based upon the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  
However, it has also been held that, although the same 
standards apply in a determination of CUE error in a final 
decision under section 3.105(a) and a determination as to 
whether a decision granting service connection was the 
product of CUE for the purpose of severing service connection 
under section 3.105(d), the latter subsection does not limit 
the reviewable evidence to that which was before the RO in 
making its initial service connection award.  Daniels, 10 
Vet. App. at 480.

The Court has reasoned that, because 38 C.F.R. § 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "[i]f the 
Court were to conclude that . . . a service-connection award 
can be terminated pursuant to § 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Id.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


B.  Facts and Analysis

In his original claim for disability benefits, in August 
2001, the Veteran stated he had served in Vietnam from 
December 1968 to February 1971.  His separation document, DD 
Form 214, shows, with regard to "Foreign and/or Sea 
Service," 2 years and 9 days in USARAL (U.S. Army, Alaska), 
receipt of a Vietnam Service Medal, and a Military 
Occupational Specialty (MOS) of surfacing equipment 
specialist.  The Veteran claimed entitlement to service 
connection for diabetes mellitus and hypertension.

The RO granted service connection for diabetes mellitus in a 
January 2002 rating decision.  It did not address the 
hypertension claim at all.  The RO did not provide a thorough 
basis for its decision, but merely cited to the evidence 
presented showing the Veteran had a current diagnosis of 
diabetes mellitus.  

The Veteran filed a claim for an increased evaluation of his 
service-connected diabetes mellitus in February 2003.  An 
increase was granted in a May 2003 rating decision, and the 
RO also granted service connection for hypertension, as 
associated with the service-connected diabetes mellitus, 
noting that it had failed to address the claim in its 
previous January 2002 rating decision.  The May 2003 rating 
decision included an explanation of the amendment to 
38 C.F.R. § 3.309(e) regarding diseases associated with 
exposure to herbicides to include type II diabetes, which was 
to take effect May 8, 2001.  

In a September 2004 proposed rating decision, the RO advised 
the Veteran of its intention to sever service connection for 
diabetes mellitus and hypertension.  In the July 2005 rating 
decision now on appeal, the RO determined that the grant of 
service connection for diabetes mellitus and hypertension had 
been clearly and unmistakably erroneous, and effectuated the 
proposed severance.  

For the reasons discussed below, the Board finds that the 
January 2002 and May 2003 rating decisions granting service 
connection for diabetes mellitus and hypertension, 
respectively, were clearly and unmistakably erroneous.  


First, a review of the evidence fails to show that the 
Veteran served in Vietnam, such that the presumptive 
provisions of 38 C.F.R. § 3.307(a)(6) and 38 C.F.R. 
§ 3.309(e) would apply.  

The Veteran's DD Form 214 fails to show any evidence that the 
Veteran served in Vietnam.  Although the form indicates that 
he had two years of foreign and/or sea service, it indicates 
that this service was in Alaska.  Further, the form shows 
receipt of a Vietnam Service Medal, which is not conclusive 
proof that the Veteran actually served in the Republic of 
Vietnam.  There is no other indication on the form that the 
Veteran ever set foot in Vietnam.  

Under the applicable law, "service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  See 38 U.S.C.A. 
§ 1116(a)(1)A), (f); 38 C.F.R. § 3.307(a)(6)(iii).  As noted 
in the Introduction, above, the interpretation of the quoted 
language has been the subject of extensive litigation, in 
Haas v. Nicholson and Haas v. Peake, cited above.  In its May 
2008 decision, the Federal Circuit Court found that VA 
reasonably had interpreted the statute and regulation as 
requiring the physical presence of a veteran within the land 
borders of Vietnam (including inland waterways) during 
service, and noted (quoting from a Presidential Executive 
Order) that the receipt of the Vietnam Service Medal alone 
does not establish service in Vietnam.  Haas v. Peake, 525 
F.3d at 1188.  The Supreme Court declined to review the case, 
and the decision of the Federal Circuit in Haas v. Peake is 
now final. 

Next, the Veteran's personnel records do not show service in 
Vietnam.  The Veteran's DA Form 20, Record of Assignments, 
shows that he served in Thailand from December 1968 to 
December 1969 and Alaska in April 1970.  Vietnam is not 
listed as one of the locations in which the Veteran served 
outside the continental United States, nor is there any other 
indication in the personnel records that he served in 
Vietnam.  




Thus, based upon the records considered at the time of the 
January 2002 and May 2003 rating decisions, a grant of 
service connection for diabetes mellitus and hypertension on 
a presumptive basis would be a clear and unmistakable error, 
as there is no showing that the Veteran served in Vietnam.  
Further, a grant of direct service connection for these 
disabilities would be a clear and unmistakable error, as 
there is no evidence showing exposure to herbicides or of a 
nexus between diabetes mellitus and hypertension and 
herbicides. 

The Board has also considered the evidence submitted by the 
Veteran since the January 2002 and May 2003 rating decisions, 
to determine whether service in Vietnam has been shown.  In 
this regard, the Board notes that although the Veteran 
indicated he served in Vietnam on his initial August 2001 
application for benefits, he subsequently stated he served in 
Thailand and Laos near the border of Vietnam, but has not 
claimed service in Vietnam.  Indeed, in his January 2005 
letter, he specifically stated that he did not serve in 
Vietnam.    

The Veteran argues that although he was not actually in 
Vietnam, he was close enough that the herbicides affected 
him, and that herbicides were also used in the areas of 
Thailand and Laos where he was stationed.  Specifically, he 
states he was in the northeast corner of Thailand near Laos, 
and that occasionally he went into Laos.  In support of this 
contention, he submitted numerous photographs of what he says 
is vegetation killed by herbicides in the areas he served.  
None of the photographs, however, establishes that the 
Veteran served in Vietnam.  He also submitted maps with 
markings indicating where he served, none of which shows any 
areas in Vietnam.  Further, none of the Veteran's statements 
subsequent to the initial application alleges service in 
Vietnam.       

The Board has also considered whether the record reflects 
exposure to herbicides, even without service in Vietnam.  
However, there is no evidence that the Veteran was exposed to 
herbicides.  The service personnel records are negative for 
any indication of such exposure, and the photographs and maps 
submitted by the Veteran are not evidence of herbicide 
exposure.  Further, in March 2005, the U. S. Armed Services 
Center for Unit Records Research (CURR) wrote a letter to the 
Veteran stating that their research indicated that herbicides 
were not sprayed near U. S. personnel in Thailand.  He was 
further informed that herbicides were sprayed in Thailand for 
test purposes in the early and mid-1960s in remote jungle 
areas; however, the Veteran in this case was stationed in 
Thailand beginning in December 1968.  Although not contained 
in the claims file, the letter included the unit histories of 
the 809th Engineer Battalion from 1968 to 1969, and the 
Operational Reports-Lessons Learned submitted by the 809th 
Engineer Battalion from May 1968 to July 1969, detailing 
situations encountered by the Veteran's battalion.  Thus, 
there is no documentation showing that, although the Veteran 
did not serve in Vietnam, he was otherwise exposed to 
herbicides during active service.  

Therefore, having considered all the evidence of record, the 
Board finds that the presumptive provisions of 38 C.F.R. 
§ 3.307 and 3.309 do not apply, as there is no documentation 
showing the Veteran served in Vietnam or was otherwise 
exposed to herbicides.  

The Board has also considered whether service connection 
exists on a direct or presumptive basis apart from the 
herbicide presumption law.  However, the medical evidence 
does not contain any opinions linking the Veteran's diabetes 
mellitus and hypertension to exposure to Agent Orange or to 
military service.  There is no evidence of either disorder in 
the Veteran's service treatment records (STRs) or within the 
first year following separation from service.  Further, in 
establishing chronicity, the Board acknowledges that the 
Veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss his 
current pain and other experienced symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Here, however, there is no 
record of diabetes mellitus or hypertension until 1997 
(documented in the records of Dr. R.C.H.), more than 25 years 
after separation from service.  Thus, continuity of 
symptomatology has not been established here, either by the 
competent evidence or by the Veteran's statements.  




In addition, since the original grant of service connection 
for hypertension was based upon the RO's finding that the 
condition was associated with (i.e., that it was secondarily 
caused or aggravated by) the then-service-connected diabetes 
mellitus, there is no basis for restoration of service 
connection for hypertension.

The Board recognizes the sincerity of the Veteran's belief 
that he has disabilities at this time which were caused by 
exposure to herbicides during service.  However, the 
resolution of issues which involve medical knowledge, such as 
the diagnosis of a disability and the determination of 
medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, supra.

However, in this case, the service treatment records and 
examinations show no indication that the Veteran had symptoms 
or diagnoses of diabetes mellitus or hypertension in service, 
and, as noted above, there was a 25-year gap in time between 
separation and the first complaints of problems.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that 
service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).

The Board concludes that the January 2002 and May 2003 rating 
decisions were based on CUE.  Specifically, the RO's 
application in the May 2003 rating decision of the 
presumptive provisions regarding diseases related to 
herbicide exposure during service in Vietnam to establish 
service connection constituted incontrovertible error.  No 
evidence received before or after that erroneous decision has 
shown service in Vietnam, exposure to herbicides otherwise, 
or manifestation of diabetes mellitus and hypertension for 
decades after the Veteran's separation from service.  As a 
consequence, the severance of service connection was 
appropriate.  There is no basis for restoration of benefits.

ORDER

Entitlement to restoration of service connection for diabetes 
mellitus is denied.

Entitlement to restoration of service connection for 
hypertension is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


